Crew III, J. Appeal from a judgment of the County Court of Schoharie County (Lamont, J.), rendered November 2, 1994, upon a verdict convicting defendant of the crimes of aggravated unlicensed operation of a motor vehicle in the second degree and resisting arrest.
Following a jury trial, defendant was found guilty of aggravated unlicensed operation of a motor vehicle in the second degree and resisting arrest. He was sentenced to consecutive terms of imprisonment of 180 days and 360 days, respectively. These sentences were also to run consecutively to the remaining time he was to serve under a March 2, 1992 prison sentence of l1/2 to 3 years. Defendant appeals.
Inasmuch as the sole issue raised on appeal involves the legality of his sentence and defendant has since been released from jail having completed same, this appeal has been rendered moot (see, People v Hamilton, 214 AD2d 783). Because, as defendant concedes, this appeal does not present a recurring issue of public interest which would otherwise escape appellate review, it should be dismissed (see, People v Anderson, 197 AD2d 749, lv denied 82 NY2d 890).
Cardona, P. J., Mercure, White and Peters, JJ., concur. Ordered that the appeal is dismissed, as moot.